*672In our opinion respondent “ permitted ” the premises in question to be used as a parking space, since he suffered such use, or tacitly consented thereto, by failing to adopt measures effective to prevent it, although such measures were within his power and duty. (Cf. People v. Knapp, 206 N. Y. 373, 384; People ex rel. Price v. Sheffield Farms Co., 180 App. Div. 615, affd. 225 N. Y. 25, and People v. Harrison, 183 App. Div. 812.) The fact that the judgment did not specifically require respondent to erect a fence or barrier did not constitute a holding that he might fail to adopt such an obvious measure with impunity in the event that other measures should prove ineffective. Respondent was required to take such reasonable measures as would render the decree effective. (See Mayor of City of New York v. New York & Staten Is. Ferry Co., 64 N. Y. 622, 624.) Nolan, P. J., Johnston, Sneed and MacCrate, JJ., concur; Adel, J., dissents and votes to affirm. [See post, p. 792.]